Appeal from a decision of the Unemployment Insurance Appeal. Board, filed June 7, 1996, which ruled that claimant was eligible to receive unemployment insurance benefits.
Claimant worked for the employer’s Department of Public Works as a motor equipment operator, assigned to operate and train others to operate cranes. Substantial evidence supports the ruling that claimant was eligible to receive unemployment insurance benefits after this employment ended, despite his *801failure to accept the employer’s subsequent offer of work as a snowplow operator. The proffered employment was not one for which claimant was “reasonably fitted by training and experience” (Labor Law § 593 [2]; see, Matter of Green [Republic Steel Corp.—Levine], 37 NY2d 554, 559). The record discloses that claimant (then age 60) had never operated snow-plowing equipment and was concerned that his doing so would pose a safety hazard to the general public. Such concern appears valid in the absence of evidence that training in the use of this potentially hazardous equipment was ever offered by the employer. The employer’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.